ORDER
It is ORDERED that the composition of the Court’s Committee on Admission and Practice is changed as follows:
David T. Landers, Esq., is designated as Chair effective November 19, 2000, vice David F. Addlestone, Esq.
David F. Addlestone, Esq., is reappointed as a member of the Committee for a term ending November 19, 2003.
DATED: November 16, 2000.
BY THE COURT:
KENNETH B. KRAMER Chief Judge
NOTICE: Court rules and related materials supplied by the courts are included. Since all rules and amendments may not have been supplied, the clerk of the appropriate court should be consulted to determine the current rules.